                                           Case 3:21-cv-05657-JSC Document 5 Filed 07/23/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                         LEONEL SANCHEZ LAGUNAS,
                                   7                                                          Case No. 21-cv-05657-JSC
                                                          Plaintiff,
                                   8
                                                  v.                                          ORDER TO SHOW CAUSE
                                   9
                                         DAVID W. JENNINGS, et al.,                           Re: Dkt. No. 1
                                  10
                                                          Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Petitioner, a detainee in immigration custody, filed a habeas corpus petition pursuant to 28

                                  14   U.S.C. § 2241. Petitioner has paid the $5.00 filing fee. The petition sets forth two claims challenging

                                  15   Petitioner’s detention: (1) violation of his right to a bond hearing under the Immigration and

                                  16   Nationality Act; and (2) violation of his due process rights under the Fifth Amendment.

                                  17          These claims, when liberally construed, are cognizable and potentially meritorious. Good

                                  18   cause appearing, Respondent is hereby ordered to show cause why the petition should not be

                                  19   granted.

                                  20          In order to expedite the resolution of this case, it is further ordered as follows:

                                  21          1. The Clerk shall serve Respondent and Respondent’s attorney, the Attorney General of

                                  22   the United States, with a copy of this order and the petition with all attachments.

                                  23          2. Respondent shall file with the court and serve on Petitioner, within 20 days of service of

                                  24   the petition and this order, an answer showing cause why a writ of habeas corpus should not be

                                  25   granted based on the claims found cognizable herein. See 28 U.S.C. § 2243. Respondent shall file

                                  26   with the answer and serve on Petitioner a copy of all portions of the administrative record that

                                  27   have been transcribed previously and that are relevant to a determination of the issues presented

                                  28   by the petition.
                                           Case 3:21-cv-05657-JSC Document 5 Filed 07/23/21 Page 2 of 2




                                   1          If Petitioner wishes to respond to the answer, he shall do so by filing a traverse with the

                                   2   court and serving it on Respondent within 7 days of the date the answer is filed.

                                   3          3. The Clerk shall send a notice to Petitioner and Respondent regarding consenting to the

                                   4   jurisdiction of a magistrate judge.

                                   5          IT IS SO ORDERED.

                                   6   Dated: July 23, 2021

                                   7

                                   8                                                                ________________________
                                                                                                    JACQUELINE SCOTT CORLEY
                                   9                                                                United States Magistrate Judge
                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                        2
